Case: 11-15501     Date Filed: 09/19/2012    Page: 1 of 2

                                                             [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 11-15501
                          ________________________

                   D.C. Docket No. 8:09-cv-01330-RAL-MAP



SCHOLZ ALUMINIUM GMBH,

                                                                Plaintiff - Appellant,

                                      versus

GEARBULK, INC.,
ARROW TERMINALS, INC.,

                                                            Defendants - Appellees.

                          ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                              (September 19, 2012)

Before HULL, MARCUS and HILL, Circuit Judges.

PER CURIAM:

     In this bailment action, after a bench trial the district court concluded that
              Case: 11-15501     Date Filed: 09/19/2012    Page: 2 of 2

the contract between Scholz Aluminum GmbH and Arrow Terminals, Inc.,

concerning the proper procedure for releasing aluminum billets stored at Arrow’s

facility was ambiguous, took parol evidence, and entered final judgment for

appellees Gearbulk, Inc., and Arrow Terminals, Inc. After thorough review, we

can discern no error in the district court’s interpretation of the contract between

the parties or the district court’s findings of fact. Accordingly, we affirm.

      AFFIRMED.




                                          2